DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The person who signed the terminal disclaimer (only for applications filed on or after September 16, 2012, not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). (See FP 4.26.08) failed to state his/her capacity to sign for the juristic entity, and he/she has not been established as being authorized to act on behalf of the applicant. (See FP 14.26.09).
(Note: PoA can be given to a customer number, wherein all practitioners listed under the customer number have PoA. If PoA is given to a list of practitioners by registration number, the list may not comprise more than 10 practitioner or a separate paper signed by a 37 CFR I .33(b) party must be in the record identifying which of the practitioners, up to 10, are recognized as having PoA. If the applicant is a juristic entity (e.g., corporation), a representative of the applicant cannot sign the TD unless it is established that the representative is a party authorized to act on behalf of the applicant.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-30, 32-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Azar et al (20200210935) in view of Howe (20160328802) and Camps et al (20180139579).
Regarding claim 28, Azar et al discloses, a method comprising (abstract, fig. 1-8): 
receiving traffic data associated with physical presence of a set of devices at a physical location (¶ 0041, 0058), 
wherein the traffic data includes log data received from sensors at multiple zones associated with the physical location (¶ 0042, 0058); 
for a device in the set of devices, detecting, based on the traffic data, a duration of time the device has been physically present at the physical location and an identifier of the zone (¶ 0043, 0058); 
creating sessions associated with multiple devices in the set of devices, wherein creating sessions includes determining whether the duration of time and the identifier of the zone detected for one of the multiple devices satisfy one or more criteria for creating the sessions (¶ 0043, 0059); and 
outputting a set of metrics associated with the created sessions, wherein the metrics include an indication of a count of devices that were physically located at both a first zone associated with the physical location and a second, different zone associated with the physical location (¶ 0043, 0059).
Azar et al does not specifically disclose, when a signal strength associated with the device exceeds a threshold minimum strength, and a threshold minimum amount of time and a threshold maximum amount of time
In the same field of endeavor, Howe et al discloses, a threshold minimum amount of time and a threshold maximum amount of time (¶ 0063-0065). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Azar et al by specifically adding feature in order to enhance system performance to analyzing geotemporal data to determine a number of visitors located at a merchant location during report period to enables utilizing transaction data and geotemporal data for accurately as taught by Howe et al.
Azar et al and Howe et al do not specifically disclose, when a signal strength associated with the device exceeds a threshold minimum strength. 
In the same field of endeavor, Camps et al discloses, when a signal strength associated with the device exceeds a threshold minimum strength (¶ 0056, 0079 and 0088, FIG. 2, in which a device visit duration value or measured device signal strength exceeding a respective preset threshold was used to distinguish those visitors deemed most likely to represent active, engaged or otherwise reasonably identifiable patrons of the hotspot location). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Azar et al and Howe et al by specifically adding feature in order to enhance system performance to the method enables providing visit signal strength and duration data to allow greater insight to physical space allowances and visitor comfort, while sales receipts can allow tracking of variable demand patterns as taught by Camps et al.
Regarding claim 29, Azar et al and Howe et al disclose in claim 28 and further, Azar et al discloses, wherein the set of metrics further indicate a count of the devices located at the first zone or the second zone for each of multiple periods of time (¶ 0043, 0059).
Regarding claim 30, Azar et al and Howe et al disclose in claim 28 and further, Azar et al discloses, wherein the set of metrics further includes a comparison between durations of time devices were physically present at the first zone and durations of time devices were physically present at the second zone (¶ 0043, 0059).
Regarding claim 41, Azar et al and Howe et al disclose in claim 21 and further, Azar et al discloses, wherein the signal strength associated with the at least one device is expressed as a received signal strength indicator (signal strength, directional antennas, and response times may also be used in connection with Wi-Fi triangulation techniques) for the qualified devices, wherein the sessions are created for the qualified devices (¶ 0026, 0043, 0059 and further see Camps et al).
Claim 21-25 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Azar et al (20200210935) in view of Howe (20160328802), Bhattacharya et al (20100329144) and Camps et al (20180139579).
Regarding claim 21, Azar et al discloses, a system comprising (abstract, fig. 1-8): 
at least one processor; and at least one computer readable storage medium, excluding transitory signals, coupled to the at least one processor, and storing executable computer program instructions, wherein the computer program instructions, when executed by the at least one processor (¶ 0078-0081, fig. 8), cause the processor to perform steps comprising: 
receiving traffic data associated with physical presence of a set of devices at a physical location (¶ 0041, 0058), 
wherein the received traffic data includes log data associated with the physical presence of the set of devices received from a sensor at a zone associated with the physical location (¶ 0026, 0042, 0058); 
based at least in part on the traffic data, determining a duration of time that a given device included in the set of devices has been physically present at the physical location (¶ 0043, 0058); 
classifying at least some of the devices included in the set of devices as qualified devices when the determined duration of time that the given device has been physically present at the physical location (¶ 0043, 0059); 
creating a set of sessions associated with one or more of the qualified devices, wherein creating sessions (¶ 0043, 0059); and 
outputting information associated with the created set of sessions, wherein the information includes a set of metrics indicating a count of qualified devices located at the zone for each of multiple periods of time (¶ 0043, 0059).
Azar et al does not specifically disclose a threshold minimum amount of time and a threshold maximum amount of time; 3-tuple.
In the same field of endeavor, Howe et al discloses, a threshold minimum amount of time and a threshold maximum amount of time (¶ 0063-0065). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Azar et al by specifically adding feature in order to enhance system performance to analyzing geotemporal data to determine a number of visitors located at a merchant location during report period to enables utilizing transaction data and geotemporal data for accurately as taught by Howe et al.
Azar et al and Howe et al do not specifically disclose 3-tuple.
In the same field of endeavor, Bhattacharya et al discloses 3-tuple (¶ 0087). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Azar et al and Howe et al by specifically adding feature in order to enhance system performance to the process permits estimation of the location and time of the wireless terminal with higher resolution, in a cost-effective manner, and is suitable for use in legacy systems as taught by Bhattacharya et al.
Azar et al, Howe et al and Bhattacharya et al do not specifically disclose, when a signal strength associated with the device exceeds a threshold minimum strength. 
In the same field of endeavor, Camps et al discloses, excluding at least one device from the Qualified devices based at least in part on a signal strength associated with the at least one device, wherein the signal strength associated with the excluded at least one device is below a threshold minimum strength (¶ 0056-0058, 0062, 0079-008 and 0088, FIG. 2, in which a device visit duration value or measured device signal strength exceeding a respective preset threshold was used to distinguish those visitors deemed most likely to represent active, engaged or otherwise reasonably identifiable patrons of the hotspot location). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Azar et al, Howe et al and Bhattacharya et al by specifically adding feature in order to enhance system performance to the enables providing visit signal strength and duration data to allow greater insight to physical space allowances and visitor comfort, while sales receipts can allow tracking of variable demand patterns as taught by Camps et al.
Regarding claims 22, 34, Azar et al discloses, wherein the traffic data includes log data received from a first sensor at a first zone associated with the physical location and log data received from a second sensor at a second zone associated with the physical location, and wherein the set of metrics further includes an indication of a count of qualified devices that were physically located at both the first zone and the second zone (¶ 0026, 0043, 0059, also see Howe et al and Bhattacharya et al).
Regarding claims 23, 35 Azar et al discloses, wherein the traffic data includes log data received from a first sensor at a first zone associated with the physical location and log data received a second sensor at a second zone associated with the physical location, and wherein the set of metrics further includes a comparison between durations of time qualified devices were physically present at the first zone and durations of time qualified devices were physically present at the second zone (¶ 0026, 0043, 0059, also see Howe et al and Bhattacharya et al).
Regarding claims 24, 36-37, Azar et al discloses, wherein classifying at least some of the devices included in the set of devices as qualified devices includes qualifying devices based on a combination of the determined duration of time for the qualified devices and a received signal strength indicator for the qualified devices (¶ 0026, 0043, 0059, also see Howe et al and Bhattacharya et al).
Regarding claims 25, 38, Azar et al discloses, wherein the device-zone-duration 3-tuple maps information identifying the given device to information identifying the zone associated with the physical location to information identifying a duration of the given device within the zone (¶ 0026, 0043, 0059, also see Howe et al and Bhattacharya et al).
Regarding claim 33, Azar et al discloses a computer readable storage medium, excluding transitory signals, and storing executable computer program instructions that when executed by a processor cause the processor to perform (abstract, fig. 1-8, ¶ 0078-0081) steps comprising: 
receiving traffic data indicating physical presence of a set of devices at a physical location from a sensor at a zone associated with the physical location (¶ 0041-0043, 0058- 0059); 
classifying a device in the set of devices as a qualified device if a duration of time the device has been physically present at the physical location (¶ 0041-0043, 0058- 0059); 
for each of multiple qualified devices, creating a set of sessions associated with the qualified device upon determining (¶ 0041-0043, 0058- 0059); and 
generating metrics for the created set of sessions based on the duration of time a respective qualified device has been physically present at the physical location (¶ 0041-0043, 0058- 0059).
Azar et al does not specifically disclose a threshold minimum amount of time and a threshold maximum amount of time; 3-tuple.
In the same field of endeavor, Howe et al discloses, a threshold minimum amount of time and a threshold maximum amount of time (¶ 0063-0065). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Azar et al by specifically adding feature in order to enhance system performance to analyzing geotemporal data to determine a number of visitors located at a merchant location during report period to enables utilizing transaction data and geotemporal data for accurately as taught by Howe et al.
Azar et al and Howe et al do not specifically disclose 3-tuple.
In the same field of endeavor, Bhattacharya et al discloses 3-tuple (¶ 0087). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Azar et al and Howe et al by specifically adding feature in order to enhance system performance to the process permits estimation of the location and time of the wireless terminal with higher resolution, in a cost-effective manner, and is suitable for use in legacy systems as taught by Bhattacharya et al.
Azar et al, Howe et al and Bhattacharya et al do not specifically disclose, a signal strength associated with the device exceeds a threshold minimum strength. 
In the same field of endeavor, Camps et al discloses, a signal strength associated with the device exceeds a threshold minimum strength (¶ 0056-0058, 0062, 0079-008 and 0088, FIG. 2, in which a device visit duration value or measured device signal strength exceeding a respective preset threshold was used to distinguish those visitors deemed most likely to represent active, engaged or otherwise reasonably identifiable patrons of the hotspot location). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Azar et al, Howe et al and Bhattacharya et al by specifically adding feature in order to enhance system performance to the enables providing visit signal strength and duration data to allow greater insight to physical space allowances and visitor comfort, while sales receipts can allow tracking of variable demand patterns as taught by Camps et al.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Azar et al (20200210935) in view of Howe (20160328802), Camps et al and Emigh et al (20160078484). 
Regarding claim 32, Azar et al in view of Howe and Camps et al discloses in claim 28, Azar et al, Howe and Camps et al do not specifically disclose floors.
In the same field of endeavor, Emigh et al discloses floors (¶ 0131-0132). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Azar et al, Howe and Camps et al by specifically adding feature in order to enhance system performance to improving shopping experience and increasing satisfaction level of the customer as taught by Emigh et al.
Claims 26-27, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Azar et al (20200210935) in view of Howe (20160328802) and Bhattacharya et al (20100329144), Camps et al and Emigh et al (20160078484). 
Regarding claims 26-27, 39-40, Azar et al in view of Howe and Bhattacharya et al discloses in claim 21, Azar et al, Howe and Bhattacharya et al do not specifically disclose black list devices and floor.
Regarding claims 26, 39, in the same field of endeavor, Emigh et al discloses banned and black list devices (¶ 0055). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Azar et al, Howe, Camps et al and Bhattacharya et al by specifically adding feature in order to enhance system performance to improving shopping experience and increasing satisfaction level of the customer as taught by Emigh et al.
Regarding claims 27, 40, in the same field of endeavor, Emigh et al discloses floor (¶ 0131-0132). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Azar et al, Howe, Camps et al and Bhattacharya et al by specifically adding feature in order to enhance system performance to improving shopping experience and increasing satisfaction level of the customer as taught by Emigh et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KHAWAR IQBAL/Primary Examiner, Art Unit 2643